Title: To John Adams from Seth Harding, 4 September 1798
From: Harding, Seth
To: Adams, John



Sir
Newyork 4th Sepr. 1798

I take this oppertunity to Enclose to youre Exelencey a Number of Certificates for your purrusal Sir when I did my self the Honor to wate on your Excelencey at Philadelphia and presented my Self as a Candidate—to Command—one of the Continentel Ships—you was pleased to Receive me with that agreable polateness—I Expected—But when I caled On you the Last time—I was grately mortefied—and Deapley wounded Even to the hart—The Crime I am Chargd. with is Crimanel in its Nature—I Cannot Lay Down under so Scandelus a Burden—I Conceive Sir In Justice to the united States—and my one Carer. I ought To be Brought to a fair and Candid tryal—and if gilty Punished acordingly—If I am not Missaken the Charge Stands thus—Being Inimikel to the present goverment and Endever to Rise up and Destroy its good Effex—and also Connected with a factious Set of frenchmen—which I Entertain at my house—and joine with them in faver of france. Hored Indeade—and still I must not be acqunted from what Quarter it origanated—a Line of advice from your Excelencey on the ocation would be a Cordial to a trubeled mind—and may you Long Live to be a Blessing to youre Cuntrey, and Be Blesd. in the Exchange of worlds—Heareafter—
I am Sir your most obedent Humble Servant
Seth Harding